BETHEL BANCORP
1992 STOCK OPTION PLAN


I. THE PLAN


     1.1   Purpose.   The purpose of this Plan is to provide a means whereby
Bethel Bancorp (the "Company") may, through the grant of stock options to Key
Employees, as defined below, and to certain other individuals, as set out in
Article III, attract, retain and motivate persons of ability to exert their best
efforts on behalf of the Company or any present or future Subsidiary thereof. As
used herein the term "Subsidiary" shall mean any corporation which at the time
an option is granted under this Plan qualifies as a subsidiary of the Company
under the definition of " subsidiary corporation" contained in Section 425(f) of
the Internal Revenue Code of 1954 (the "Code"), as amended from time to time, or
any similar provision hereafter enacted, except that such term shall not include
any corporation which is classified as a foreign corporation pursuant to Section
7701 of the Code. The term "Key Employees" means those employees (including
officers who are also employees) of the Company or of any Subsidiary, who, in
the judgment of the Committee defined in Section 1.2 below, are considered
especially important to the future of the Company. The term "stock options",
means options to purchase Common Stock, $1.00 par value, of the Company
("Stock") and in the case of stock options granted pursuant to Article II
hereof, which at the time such options are granted qualify as Incentive Stock
Options within the meaning of Section 422 of the Code.


     1.2   Administration of the Plan.   The Plan shall be administered by the
Stock Option Committee (the "Committee") of the Board of Directors of the
Company (the "Board"). The Committee shall consist of not less than three
members who shall be appointed by the Board and serve at the Board's pleasure.
Each member of the Committee shall be a member of the Board. Any vacancy
occurring in the membership of the Committee shall be filled by appointment by
the Board. All decisions and selections by the Committee pursuant to the
provisions of the Plan shall be made by a majority of its members. A member of
the Committee who is eligible to receive an stock option under the Plan shall
not
vote on any question relating specifically to that member. Any decision reduced
to writing and signed by all of the members of the Committee shall be fully
effective as if it had been unanimously made at a duly held meeting of the
Committee.


     Except as otherwise expressly reserved to the Board in this Plan, the
Committee may interpret the Plan, prescribe, amend and rescind any rules and
regulations necessary or appropriate for the administration of the Plan or for
the continued qualification under the Code of any stock options granted to Key
Employees and may make such other determinations and take such other actions as
it deems necessary or advisable. Without limiting the generality of the
foregoing, the Committee may, in its sole discretion, treat all or any portion
of any period during which a Key Employee is on military leave or on an approved
leave of absence from the Company or a Subsidiary as a period of employment by
the Company or such Subsidiary, as the case may be, and not as an interruption
of employment, for purposes of maintaining the Key Employee's continuous status
as an employee and accrual of rights under any Incentive Stock Options. Any
interpretation, determination or other action made or taken by the Committee
shall be final, binding and conclusive, subject only to the full Board's
authority as set forth in Section 1.3 hereof.


     1.3   Final Authority with Respect to the Plan.   Notwithstanding any other
provisions hereof to the contrary, final authority as to the administration of
the Plan rests in the full Board. It is a requirement of the Plan that the
Committee submit its interpretations, determinations and actions to the full
Board for final approval. A Board member who is eligible to receive a stock
option under the Plan may not vote on any question relating specifically to that
member.


II. INCENTIVE STOCK OPTIONS


     2.1   Incentive Stock Options.   Subject to the provisions of the Plan, the
Committee may grant stock options from time to time which qualify as Incentive
Stock Options within the meaning of Section 422 of the Code ("Incentive Stock
Options") in accordance with provisions of this Article II.


     2.2   Shares Subject to Incentive Stock Options.   Incentive Stock Options
may be granted by the Company from time to time to Key Employees to purchase an
aggregate of 52,000 shares of Stock. The Company shall reserve said number of
shares for Incentive Stock Options granted under the Plan subject to adjustment
as provided in section 5.1. The shares issued upon the exercise of Incentive
Stock Options granted under the Plan may be authorized and unissued shares or
shares held by the company in its treasury. If any Incentive Stock Options
granted hereunder should expire or become unexercisable for any reason without
having been exercised in full, the unpurchased shares which were subject to an
Incentive Stock Option shall, unless the Plan shall have been terminated, be
available for the grant of other Incentive Stock options under the Plan.


     2.3   Grant of Incentive Stock Options to Key Employees.   Subject to the
provisions of the Plan and in particular this Article II, the Committee shall
(i) determine and designate from time to time those Key Employees to whom
Incentive Stock Options are to be granted and the number of shares of Stock to
be optioned to each such employee and (ii) determine the time or times when and
the manner in which each Incentive Stock Option shall be exercisable and the
duration of the exercise period. Notwithstanding the above, no option shall be
granted pursuant to this Section 2.3 after the expiration of ten years from the
effective date of the Plan as defined in Section 5.5.


     Incentive Stock options need not be identical and in fixing the terms of
any Incentive Stock Option, the Committee may take into account such individual
factors bearing on the value of an employee as it considers appropriate.


     2.4   Terms and Conditions of Incentive Stock Options.   Each Incentive
Stock Option granted under the Plan to a Key Employee pursuant to Section 2.3
hereof shall be evidenced by an agreement with the optionee (the "Incentive
Stock Option Agreement") in a form approved by the Committee. Each Incentive
Stock Option and the Incentive Stock Option Agreement shall be subject to the
following express terms and conditions and to such other terms and conditions as
the Committee may deem appropriate from time to time.


     (a)   Incentive Stock Option Period.   Subject to the terms of Section 2.3
hereof, each Incentive Stock option Agreement shall specify the period for which
the Incentive Stock Option thereunder is granted and exercisable, as determined
by the Committee, and shall provide that the Incentive Stock Option shall expire
at the end of such period. In no event shall any Incentive Stock Option be
exercisable after the expiration of 10 years from the date of grant provided,
however, that if the Incentive Stock Option price is determined pursuant to
Section 2.4 (c)(2) hereof, then the Incentive Stock Option shall not be
exercisable after the expiration of 5 years from the date of grant.


     (b)   Date of Grant.   The date of grant of an Incentive Stock Option to a
Key Employee under the Plan shall, for all purposes, be the date on which the
Committee makes the determination of granting such Incentive Stock Option.
Notice of the determination shall be given to each Key Employee to whom an
Incentive Stock Option is so granted within a reasonable time after the date of
such grant.


     (c)   Incentive Stock Option Price.
            (1)   The option price per share of Stock shall be determined by the
Committee at the time any Incentive Stock option is granted and except as
provided in subsection (2) below shall not be less than the fair market value of
one share of Stock on the date that the Incentive Stock Option is granted. The
Committee shall have full authority to determine the fair market value of a
share of stock. If the stock is traded in the over-the-counter market, then such
fair market value shall be deemed to be the arithmetical mean between the asked
and the bid prices between the opening of the market and closing on such date,
as reported by any market makers in the stock. If the stock is traded on an
exchange, then such fair market value shall be deemed to be the arithmetical
mean of the high and low prices at which it is quoted or traded between the
opening of the market and closing on such day on the exchange on which it
generally has the greatest trading volume.


            (2)    If an Incentive Stock Option is granted to a Key Employee
then owning Stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any Subsidiary taking into account the
attribution rules of Section 425(d) of the Code, then the Committee shall set
the Incentive Stock Option price per share of Stock at 110% of the Incentive
Stock option price determined pursuant to subsection (1) hereof.


     (d)   Exercise of Incentive Stock Option.    In the event that the
aggregate fair market value (determined at the time the option is granted) of
stock with respect to which options are exercisable hereunder for the first time
by any eligible employee during any one calendar year (under this Plan and all
other Incentive Stock Option Plans of the Company or any parent or subsidiary of
the Company) shall exceed $100,000, such options shall be treated as options
which are not Incentive Stock Options, taking options into account in the order
in which they were granted. In the case of an option that is to be treated in
part as an Incentive Stock Option and in part as a Non-Incentive Stock Option,
the Company may designate the shares of stock that are to be treated as stock
acquired pursuant to the exercise of an Incentive Stock option by issuing a
separate certificate for such shares and identifying the certificate as
Incentive Stock Option shares in the stock transfer records of the Company.


     (e)   Exercise During Employment or Following Retirement Disability or
Death.   Unless otherwise provided in the terms of an Incentive Stock Option
Agreement, an Incentive Stock Option may be exercised by an optionee only while
the optionee is an employee of the Company or a Subsidiary and has maintained
continuous status as an employee since the date of the grant of the Incentive
Stock Option, except if the optionee's continuous employment is terminated by
reason of the optionee's voluntary termination of employment, disability or
death. If the continuous employment of an optionee is terminated as a result of
the optionee's voluntary termination of employment, then the optionee may, but
only within a period of 90 days beginning the day following the date of such
termination of employment (and no later than the date the Incentive Stock Option
would otherwise expire), exercise the option to the extent that the optionee was
entitled to exercise it at the date of such termination. If the continuous
employment of an optionee is terminated as a result of the optionee's
disability, such optionee may, but only within a one year period from the date
of such termination of employment (and no later than the date the Incentive
Stock Option would otherwise expire), exercise the option to the extent that the
optionee was entitled to exercise it at the date of such termination.
Termination of continuous employment for any other reason (except death) shall
result in the immediate and contemporaneous cancellation of the Incentive Stock
Option. If the continuous employment of an optionee is terminated by death, then
to the extent that the optionee would have been entitled to exercise the
Incentive Stock Option immediately prior to the optionee's death, such Incentive
Stock Option of the deceased optionee may be exercised within 90 days from the
date of the optionee's death (but no later than the date on which such Incentive
Stock Option would otherwise expire) by the person or persons (including the
optionee's estate) to whom the optionee's rights under such Incentive Stock
Option shall have passed by will or by the laws of descent and distribution.


     The terms "continuous employment" and "continuous status as an employee"
mean the absence of any interruption or termination of employment with the
Company or with any present or future Subsidiary. Employment shall not be
considered interrupted in the case of transfers between the Company and any
Subsidiary or between Subsidiaries, nor in the case of any military leave or any
approved leave of absence which the, Committee, in its sole discretion, treats
as a period of employment.


     (f)   Non-transferability.   No Incentive Stock Option granted to a Key
Employee under the Plan shall be transferable other than by will or by the laws
of descent and distribution. During the lifetime of the optionee, an Incentive
Stock Option shall be exercisable only by the optionee. Any attempt to transfer
Stock or a Stock Option in violation of the terms of either the Plan or any
Incentive Stock Option Agreement shall be null and void.


     (g)   Code Requirements.   Each Incentive Stock Option Agreement shall
contain such terms and provisions as the Committee may determine to be necessary
or desirable in order to qualify such Incentive Stock Option as an Incentive
Stock Option within the meaning of Section 422 of the Code.


     (h)   No Rights as Shareholder.   No optionee shall have any rights as a
shareholder with respect to any shares of Stock subject to the optionee's
Incentive Stock Option prior to the date of issuance to the optionee of a
certificate or certificates for such shares.
 
     (i)   No Rights to Continued Employment.   The Plan and any Incentive Stock
Option granted pursuant to Section 2.3 of this Article II shall not confer upon
any Key Employee any right with respect to continuance of employment by the
Company or any Subsidiary nor shall they interfere in any way with the right of
the Company or any Subsidiary employing an optionee to terminate the optionee's
employment at any time.


     2.5.   Disposition of Shares by Key Employees.   No share of Stock acquired
as a result of the exercise of an Incentive Stock Option granted to a Key
Employee under the Plan shall be transferable other than by will or by the laws
of descent and distribution before the later of the expiration of the two year
period beginning on the date such Incentive Stock Option was period beginning on
the date such Incentive Stock Option was granted or the expiration of the one
year period beginning on the date of the transfer of such share pursuant to such
exercise. Each certificate representing shares of Stock acquired by the exercise
of an Incentive Stock Option by a Key Employee shall bear a legend thereon
stating the shares of Stock represented thereby are not transferable except in
accordance with the terms of the Plan.


III. NONQUALIFIED STOCK OPTIONS


     3.1.   Nonqualified Stock Options.   Subject to the provisions of the Plan,
the Committee may grant other stock options ("Nonqualified Stock Options") from
time to time in accordance with the provisions of this Article III. Nonqualified
Stock Options shall only be granted to an individual whose relationship to the
Company is one of the following:


     (a)   The individual is a Key Employee; or


     (b)   The individual is a member of the Board.


     Such an individual shall be referred to hereafter as a "NQSO Optionee," and
such relationship shall be referred to hereafter as the individual's
"Eligibility Status."


     3.2   Shares Subject to Nonqualified Stock Options.   Nonqualified Stock
Options may be granted by the Company from time to time to NQSO Optionees to
purchase an aggregate of 6,000 shares of Stock. The Company shall reserve said
number of shares for Nonqualified Stock Options granted under the Plan subject
to adjustment as provided in Section 5.1. The shares issued upon the exercise of
Nonqualified Stock Options granted under the Plan may be authorized and unissued
shares or shares held by the Company in its treasury. If any Nonqualified Stock
Options granted hereunder should expire or become unexercisable for any reason
without having been exercised in full, the unpurchased shares which were subject
to a Nonqualified Stock Option shall, unless the Plan shall terminate, be
available for the grant of other Nonqualified Stock Options under the Plan.


     3.3   Grant of Nonqualified Stock Options to NQSO Optionees.   Subject to
the provisions of the Plan and in particular this Article III, the Committee
shall (i) determine and designate from time to time those NQSO Optionees to whom
Nonqualified Stock Options are to be granted and the number of shares of Stock
to be optioned to each such person and (ii) determine the time or times and the
manner in which each Nonqualified Stock Option shall be exercisable and the
duration of the exercise period. Nonqualified Stock Options need not be
identical and in fixing the terms of any Incentive Stock Option, the Committee
may take into account such individual factors bearing on the value of the NQSO
Optionee as it considers appropriate.


     3.4   Terms and Conditions of Nonqualified Stock Options.   Each
Nonqualified Stock Option granted under the Plan to a NQSO Optionee pursuant to
Section 3.3 hereof shall be evidenced by an agreement with the NQSO Optionee
(the "Nonqualified Stock Option Agreement") in a form approved by the Committee.
Each Nonqualified Stock Option and the Nonqualified Stock Option Agreement shall
be subject to the following express terms and conditions and to such other terms
and conditions as the Committee may deem appropriate.


     (a)   Nonqualified Stock Option Period.   Each Nonqualified Stock Option
Agreement shall specify the period for which the Nonqualified Stock option
thereunder is granted and exercisable, as determined by the Committee, and shall
provide that the option shall expire at the end of such period.


      (b)   Date of Grant.   The date of grant of a Nonqualified Stock Option to
a NQSO Optionee under the Plan shall, for all purposes, be the date on which the
Committee makes the determination of granting such Nonqualified Stock Option.
Notice of such determination shall be given to each NQSO Optionee to whom an
option is so granted within a reasonable period of time after the date of such
grant.


     (c)   Nonqualified Stock Option Price.   The option price per share of
Stock shall be determined by the Committee at the time any Nonqualified Stock
Option is granted and shall not be less than the fair market value of one share
of Stock on the date the Nonqualified Stock Option is granted.


     (d)   Exercise of Nonqualified Stock Option.   The Nonqualified Stock
Option Agreement may provide that the option may be exercised in whole or in
part at any time or times during the option period.


     (e)   Exercise During Employment or Following Retirement, Disability or
Death.   Unless otherwise provided under the terms of a Nonqualified Stock
option Agreement, a Nonqualified Stock Option granted to an NQSO Optionee may be
exercised by such optionee only while the NQSO Optionee maintains the optionee's
Eligibility Status with the Company or a Subsidiary and has maintained
continuous Eligibility Status since the date of the grant of the Nonqualified
Stock Option, except as follows. If the continuous Eligibility Status of an
optionee is terminated as a result of the optionee's voluntary termination, the
optionee may, but only within a period of 90 days beginning the date following
the date of such termination of Eligibility Status (and no later than the date
the Nonqualified Stock option would otherwise expire), exercise the option to
the extent the optionee was entitled to exercise it at the date of such
termination. If the continuous Eligibility Status of an optionee is terminated
as a result of optionee's disability, the optionee may, but only within a one
year period from the date of such termination of Eligibility Status (and no
later than the date the Nonqualified Stock Option would otherwise expire),
exercise the option to the extent the optionee was entitled to exercise it at
the date of such termination. Termination of continuous Eligibility Status for
any other reason (except death) shall result in cancellation of the Nonqualified
Stock Option. If the continuous Eligibility Status of an optionee is terminated
by death, then to the extent that the optionee would have been entitled to
exercise the Nonqualified Stock Option immediately prior to the optionee's
death, such Nonqualified Stock Option of the deceased optionee may be exercised
within 90 days from the date of the optionee's death (but no later than the date
on which such Nonqualified Stock Option would otherwise expire) by the person or
persons (including the optionee's estate) to whom the optionee's rights under
such NonQualified Stock Option shall have passed by will or by the laws of
descent and distribution.


     The term "continuous Eligibility Status" shall mean the absence of any
interruption or termination of Eligibility Status with the Company or with any
present or future Subsidiary. Eligibility Status shall not be considered
interrupted in the case of transfers between the Company and any Subsidiary or
between Subsidiaries, nor in the case of any military leave or any approved
leave of absence which the Committee, in its discretion, treats as a period of
Eligibility Status.


     (f)   Non-transferability.   No Nonqualified Stock Option granted to a NQSO
optionee under the Plan shall be transferrable other than by will or by the laws
of descent and distribution. During the lifetime of the optionee, a Nonqualified
Stock Option shall be exercisable only by the optionee.


      (g)   No Rights as Shareholder.   No NQSO Optionee shall have any rights
as a shareholder with respect to any shares of Stock subject to the optionee's
Nonqualified Stock Option prior to the date of issuance to the optionee of a
certificate or certificates for such shares.


      (h)   No Rights to Continued Employment.   The Plan and any Nonqualified
Stock option granted pursuant to Section 3.3 shall not confer upon any NQSO
Optionee any right with respect to continuance of Eligibility Status by the
Company or any Subsidiary nor shall they interfere in any way with the right of
any party to terminate the optionee's Eligibility Status at any time.


      3.5   Disposition of Shares.   Shares of Stock acquired as a result of the
exercise of a Nonqualified Stock Option granted under the Plan shall not be
subject to any restrictions on transferability imposed by this Plan.


IV. EXERCISE AND PURCHASE PROVISIONS


     4.1   Limitation on Exercise of Options.   Each option granted under the
Plan shall provide that the option may not be exercised in whole or in part by
the optionee for less than 100 shares of Stock unless only less than 100 shares
of Stock remain subject to the option. In addition, an option may not be
exercised for a fractional share.


     4.2   Payment of Purchase Price upon Exercise of Option.   Each option
granted under the Plan shall provide that the purchase price of the shares as to
which an option is exercised will be paid to the Company at the time of
exercise, either in cash or in Stock already owned by the optionee having a
total fair market value, as determined by the Committee, equal to the purchase
price, or a combination of cash and Stock having a total fair market value, as
so determined, equal to the purchase price.


     4.3   Procedure for Exercising Options.   Each option granted under. the
Plan shall be exercisable at such times and under such conditions as shall be
permissible under the terms of the Plan and the Incentive Stock Option Agreement
or the Nonqualified Stock Option Agreement, as the case may be.


      An option may be exercised, subject to the applicable provisions of this
Plan relative to its termination and limitations on its exercise, from time to
time only by (i) written notice of intent to exercise the option with respect to
a specified number of shares and (ii) payment to the Company (contemporaneously
with delivery of each such notice) of the option price as provided in section
4.2 hereof. Each such notice and payment shall be delivered, or mailed by
prepaid registered or certified mail, addressed to the Treasurer of the Company
at its executive offices.


V. MISCELLANEOUS PROVISIONS


     5.1   Adjustments in Event of Change in Stock.   In the event of any change
in the Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination, or exchange of
shares, or rights offering to purchase Stock at a price substantially below fair
market value, or of any similar change affecting the Stock, the number and kind
of shares which thereafter may be optioned and sold pursuant to the Plan and the
number and kind of shares subject to option in outstanding option agreements and
the purchase price per share thereof shall be appropriately adjusted consistent
with such change in such manner as the Committee may
deem equitable to prevent substantial dilution or enlargement of the rights
granted to, or available for, participants in the Plan.


     5.2   Compliance With Other Laws and Regulations.   The Plan, the grant and
exercise of options thereunder and the obligations of the Company to sell and
deliver shares under such options, shall be subject to all applicable federal
and state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Company shall not be required to issue
or deliver any certificates for shares of Stock prior to the completion of any
registration or qualification of such shares under any federal or state law, or
any ruling or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.


     5.3   Modification of Options.   At any time and from time to time the
Board may authorize the modification of any outstanding option, provided no such
modification, extension or renewal shall confer on the holder of said option any
right or benefit which could not be conferred by the grant of a new option at
such time or impair the option without the consent of the holder of the option.


     5.4   Amendment and Termination of the Plan.   The Board may amend, suspend
or terminate the Plan except that no action of the Board may increase (other
than as provided in Section 5.1) the maximum number of shares permitted to be
optioned under the Plan, reduce the minimum option price provided for in Section
2.4(c) or extend the period within which options may be exercised, unless such
action of the Board shall be subject to approval or ratification by the
shareholders of the Company.


     5.5   Effective Date of the Plan. The effective date of the Plan shall be
the date of its adoption by the Board, but such adoption shall be subject to
approval and ratification of a majority of the shareholders of the Company
entitled to vote.


     5.6   Interpretation of Incentive Stock Options.   The terms of this Plan
which relate to the grant of an Incentive Stock Option to a Key Employee are
subject to all present and future rules and regulations of the Secretary of the
Treasury or the Secretary's delegate regarding the qualifications of Incentive
Stock Options under Section 422 of the Code. If any such provision of the Plan
conflicts with any such rule or regulation, then the provision of the Plan shall
be void and of no force and effect.




NHK/646/AAO




Companies Whose Employees are Eligible to Participate in Bethel Bancorp.
1992 Stock Option Plan


    1.   Bethel Bancorp.


    2.   Bethel Savings Bank, FSB


    3.   Brunswick Federal Savings, F.A.


    4.   Bethel Service Corporation




341646/BM1

